DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 3/16/2022. Claims 1-20 are pending. Claims   1, 8, 15 are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. The applicant has merely restated the claim limitations are argued that the claims do not fall under any of the subject matter groupings of step 2A. The examiner respectfully disagrees. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").

Mental processing can include performing a mental process on a generic computer. An example of a case identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). In this case, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are "human cognitive actions" that humans have performed for hundreds of years. The claims therefore recited an abstract idea, despite the fact that the claimed voting steps were performed on a computer. 887 F.3d at 1385, 126 USPQ2d at 1504. Another example is Versata, in which the patentee claimed a system and method for determining a price of a product offered to a purchasing organization that was implemented using general purpose computer hardware. 793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699. The Federal Circuit acknowledged that the claims were performed on a generic computer, but still described the claims as "directed to the abstract idea of determining a price, using organizational and product group hierarchies, in the same way that the claims in Alice were directed to the abstract idea of intermediated settlement, and the claims in Bilski were directed to the abstract idea of risk hedging." 793 F.3d at 1333; 115 USPQ2d at 1700-01. Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. Using a computer as a tool to perform a mental process. An example of a case in which a computer was used as a tool to perform a mental process is Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.


A method for creating and sending a playlist e, as recited by the limitations of claim 1, describes a method of “managing personal behavior or . . . interactions between people, []including social activities . . . and following rules or instructions” and “commercial . . . interactions []including . . . advertising, marketing[,] or sales activities or behaviors,” which are two subgroupings of the certain methods of organizing human activity grouping of abstract ideas. Further the applicant has now amended in limitations of mathematical calculations which is also a subject matter grouping identified in Step 2A. 

With regards to the 103 rejection the applicant has made amendments which required further search and consideration and the previous 103 rejection is withdrawn in view of the newly amended in limitations. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of generating a set of recommended assets from an asset portfolio. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-7) is/are directed to a method, claim(s) (15-20) is/ are directed to a computer readable medium, and claims(s) (8-14) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of storing, traversing, determining, generating, and sending data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a computer,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user manually determining the recommended assets based on score. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process. With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case a formula or calculation that is used to encode each of the message block word signals MA to produce a ciphertext word signal CA, whereby CA=MAe (mod n). Thus, the claim recites mathematical concepts and mathematical relationships. Note that, in this example, the “encoding” step is determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation. “Mathematical Calculations” A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for taking data related to users for determining a recommended set of assets, generating a (music) playlist, and sending the (music) playlist to a user device which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, a computer readable medium, a cloud connection, machine learning, network, and a computer are used to perform the steps of the invention.  The claimed technology is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) receiving data, determining weights, calculating a cost, storing data, and generating a set of recommendations which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, calculating, storing, and generating which is the abstract idea steps of using data to generate a set of recommended assets in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. generating a set of recommended assets from an asset portfolio). Using a computer for storing, traversing, determining, generating and sending the data resulting from this kind of certain methods of human activity based mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The generating a set of recommended assets from an asset portfolio would clearly be to a mental activity that a company would go through in order to present recommended assets to users for consumption.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine recommended assets:

[0019] A recommendation engine 106 operating within the asset portfolio manager 120 may use a weighted linear combination of aggregated transition data 108, category taxonomy data 122, and a randomized data value 128 to score each pair of nodes, or categories, in a category taxonomy tree. Based on the scores, the recommendation engine 106 determines recommended asset set information 114 to send to the content provider 104 that may include the actual assets for each set or pointers to the assets stored in the asset store 102. As a result, one or more recommended sets of ordered digital media assets 112 are presented to the consumption device 116.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-7, 9-14, 16-20 recite limitations which further limit the claimed analysis of data, specifically defining costs and values.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the user.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0032]       Asset portfolio manager 120 may be implemented using a computer system, which may comprise one or more computers and/or servers which may be general purpose computers, specialized server computers (including, by way of example, PC servers, UNIX servers, mid-range servers, mainframe computers, rack-mounted servers, etc.), server farms, server clusters, distributed servers, or any other appropriate arrangement and/or combination thereof. 

[0062]  According to one embodiment, the techniques described herein are implemented by one or more special-purpose computing devices. The special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices such as one or more application-specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs) that are persistently programmed to perform the techniques, or may include one or more general purpose hardware processors programmed to perform the techniques pursuant to program instructions in firmware, memory, other storage, or a combination. Such special- purpose computing devices may also combine custom hard-wired logic, ASICs, or FPGAs with custom programming to accomplish the techniques. The special-purpose computing devices may be desktop computer systems, portable computer systems, handheld devices, networking devices or any other device that incorporates hard-wired and/or program logic to implement the techniques. 
[0063]      For example, FIG. 5 is a block diagram that illustrates a computer system 500 upon which an embodiment of the invention may be implemented. Computer system 500 includes a bus 502 or other communication mechanism for communicating information, and a hardware processor 504 coupled with bus 502 for processing information. Hardware processor 504 may be, for example, a general purpose microprocessor.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


Aryan (US 20180081968 A1) in view of Harboe et al. (US 20080091721 A1) is close a processor, a computer readable medium, and a computer in at least Aryan (Fig. 1, 12, ¶ 36, 97, 107, 111, 117, 123, 126), Harboe (Fig. 1, 3, ¶ 25, 27, 28, 33, 56, 57). 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.
Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has amended in the limitation of “each pair of nodes in the hierarchy of nodes the traversal cost represents an accumulated cost of traversing the directed graph each way between a pair of nodes” and “determining an optimal value of a weighted composite score for each pair of nodes using machine learning that places a higher value on observed data from category transitions versus the indexed traversal data values for each pair of nodes.” The applicant has the language of the claim in the originally filed disclosure. However, the applicant has a lack of written description for these limitations. The specification does not contain written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. The applicant does not have written description for how the traversal cost or the composite score is specifically determined. Clarification is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 8, 15, the phrase "in the hierarchy of nodes the traversal cost represents an accumulated cost of traversing the directed graph each way between a pair of nodes " renders the claim indefinite because it is unclear what the applicant means by traversing a directed graph to get a “traversal cost.” The only provided Fig. 1B the applicant showing a hierarchy of nodes is that of Fig. 1B, however there is no indication that it is a “directed graph” merely that it is a diagram. Clarification is requested as to how a “traversal cost” would be achieved. 

Regarding claims 1, 8, 15, the phrase "determining an optimal value of a weighted composite score for each pair of nodes using machine learning that places a higher value on observed data from category transitions versus the indexed traversal data values for each pair of nodes" renders the claim indefinite because it is unclear what the applicant means by traversing a directed graph to get a “optimal value.” The only provided Fig. 1B the applicant showing a hierarchy of nodes is that of Fig. 1B, however there is no indication that it is a directed graph and what the nodes might be merely that it is a diagram. Clarification is requested as to how a “optimal value” would be achieved. 

Claims 2-7, 9-14, 16-20, inherit the rejections of the claims from which they depend.

Pertinent prior art includes Nair et al. (US 20110161409 A1), which discloses directed graph hierarchies. Mukhopadhyay et al. (US 11106728 B2) which discloses playlist ordering, Rai (US 20100138865 A1) which discloses traversing a directed graph by following a route between nodes and along paths of the directed graph, wherein at each node the client determines a path to follow according to state information accessible by the client. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683